 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 1 of 8 PageID 53




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 TIM FOOTE,
                          Plaintiff,
 v.                                                          Case No. 6:20-CV-01433-PGB-GJK
 TRANS UNION LLC,
                          Defendants.
                                                      /

                          DEFENDANT TRANS UNION LLC’S
                  ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

            COMES NOW, Trans Union LLC (“Trans Union”), one the Defendants herein, and files

its Answer and Defenses to the Plaintiff’s Original Complaint for Violations of the Fair Credit

Reporting Act (“Complaint”) filed by Tim Foote (“Plaintiff”). The paragraph numbers below

correspond to the paragraph numbers contained in the Plaintiff’s Complaint to the extent possible.

                                   I.   JURISDICTION AND VENUE

        1.        Trans Union admits that jurisdiction is proper in this Court.

        2.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 2 of the Complaint and, therefore, denies same.

        3.        Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 3 of the Complaint and, therefore, denies same.

                                  II.   PARTIES AND DEFINITIONS

        4.        Trans Union admits the allegations contained in paragraph 4 of the Complaint.

        5.        The provisions of the Electronic Funds Transfer Act, 15 U.S.C. § 1693 et seq. are

self-evident and speak for themselves. Trans Union denies the allegations contained in paragraph

5 of the Complaint.



                                                                                                  1
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 2 of 8 PageID 54




        6.     Trans Union admits that it is a limited liability company with its principal place of

business located in Chicago, Illinois.

        7.     Trans Union admits that Trans Union is a “consumer reporting agency” as defined

by the FCRA.

        8.     The provisions of the FCRA are self-evident and speak for themselves. Trans

Union denies the allegations contained in paragraph 8 of the Complaint.

        9.     The provisions of the FCRA are self-evident and speak for themselves. Trans

Union denies the allegations contained in paragraph 9 of the Complaint.

       10.     Because of the vague and generalized nature of the allegations, Trans Union is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in paragraph 10 of the Complaint and, therefore, denies same.

       11.     The provisions of the FCRA are self-evident and speak for themselves. Trans

Union denies the allegations contained in paragraph 11 of the Complaint.

       12.     The provisions of the FCRA are self-evident and speak for themselves. Trans

Union denies the allegations contained in paragraph 12 of the Complaint.

       13.     Because of the vague and generalized nature of the allegations, Trans Union is

without knowledge or information sufficient to form a belief as to the truth of the allegations

contained in paragraph 13 of the Complaint and, therefore, denies same.

                                         III.   SUMMARY

       14.     Trans Union denies the allegations contained in paragraph 14 of the Complaint.

                              IV.    FACTUAL ALLEGATIONS

       15.     Trans Union admits that on September 9, 2019, a copy of Plaintiff’s Trans Union

consumer disclosure was mailed to him. Trans Union further admits that an Account Review




                                                                                                  2
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 3 of 8 PageID 55




inquiry by F.H. Cann Associates appeared on Plaintiff’s September 9, 2019 disclosure. Trans

Union denies the remaining allegations contained in paragraph 15 of the Complaint.

       16.     Trans Union admits that on September 26, 2019, it received correspondence from

Plaintiff, via certified mail, regarding a F.H. Cann Associates inquiry appearing on Plaintiff’s

September 9, 2019 consumer disclosure. Trans Union denies the remaining allegations contained

in paragraph 16 of the Complaint.

       17.     Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 17 of the Complaint and, therefore, denies same.

       18.     Trans Union admits that on November 5, 2019, it received correspondence from

Plaintiff, via certified mail, regarding a F.H. Cann Associates inquiry appearing on Plaintiff’s

September 9, 2019 consumer disclosure. Trans Union denies the remaining allegations contained

in paragraph 18 of the Complaint.

       19.     Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 19 of the Complaint and, therefore, denies same.

       20.     Trans Union admits that on December 3, 2019, it received correspondence from

Plaintiff, via certified mail, regarding a F.H. Cann Associates inquiry appearing on Plaintiff’s

September 9, 2019 consumer disclosure. Trans Union denies the remaining allegations contained

in paragraph 20 of the Complaint.

       21.     Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 21 of the Complaint and, therefore, denies same.

       22.     Trans Union admits that paragraph 22 of the Complaint contains an excerpt from

Trans Union’s June 23, 2020 email correspondence to Plaintiff. Trans Union denies the remaining

allegations contained in paragraph 22 of the Complaint.




                                                                                                  3
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 4 of 8 PageID 56




       23.    Trans Union admits that paragraph 23 of the Complaint contains an excerpt from

Trans Union’s July 14, 2020 email correspondence to Plaintiff. Trans Union further admits that

the provisions of the FCRA are self-evident and speak for themselves. Trans Union denies the

remaining allegations contained in paragraph 23 of the Complaint.

       24.    Trans Union admits that paragraph 24 of the Complaint contains an excerpt from

Plaintiff’s July 15, 2020 email correspondence to Trans Union. Trans Union denies the remaining

allegations contained in paragraph 24 of the Complaint.

       25.    Trans Union admits that paragraph 25 of the Complaint contains an excerpt from

Plaintiff’s July 20, 2020 email correspondence to Trans Union. Trans Union denies the remaining

allegations contained in paragraph 25 of the Complaint.

       26.    Trans Union admits that paragraph 26 of the Complaint contains an excerpt from

Trans Union’s July 23, 2020 email correspondence with Plaintiff. Trans Union denies the

remaining allegations contained in paragraph 26 of the Complaint.

       27.    Trans Union admits that paragraph 27 of the Complaint contains an excerpt from

Plaintiff’s July 25, 2020 email correspondence to Trans Union. Trans Union denies the remaining

allegations contained in paragraph 27 of the Complaint.

       28.    Trans Union admits that paragraph 28 of the Complaint contains an excerpt from

Trans Union’s July 30, 2020 email correspondence to Plaintiff. Trans Union denies the remaining

allegations contained in paragraph 28 of the Complaint.

       29.    Trans Union admits that paragraph 29 of the Complaint contains an excerpt from

Plaintiff’s July 30, 2020 email correspondence to Trans Union. Trans Union denies the remaining

allegations contained in paragraph 29 of the Complaint.




                                                                                             4
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 5 of 8 PageID 57




       30.     Trans Union admits that paragraph 30 of the Complaint contains an excerpt from

Trans Union’s July 31, 2020 email correspondence to Plaintiff. Trans Union denies the remaining

allegations contained in paragraph 30 of the Complaint.

       31.     Trans Union admits that paragraph 31 of the Complaint contains an excerpt from

Plaintiff’s August 1, 2020 email correspondence to Trans Union. Trans Union denies the

remaining allegations contained in paragraph 31 of the Complaint.

       32.     Trans Union denies the allegations contained in paragraph 32 of the Complaint.

       33.     Trans Union is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 33 of the Complaint and, therefore, denies same.

       34.     Trans Union denies the allegations contained in paragraph 34 of the Complaint.

       35.     Trans Union admits that the provisions of the FCRA are self-evident and speak for

themselves. Trans Union denies the remaining allegations contained in paragraph 35 of the

Complaint.

                                                V.

       36.     Trans Union restates and incorporates its responses to paragraphs 1 – 35 above as

though fully stated herein.

                                            COUNT 1

       37.     Trans Union denies the allegations contained in paragraph 37 of the Complaint.

                                            COUNT 2

       38.     Trans Union denies the allegations contained in paragraph 38 of the Complaint.

       Trans Union denies the allegations contained in the demand for judgment paragraph under

Count 2 of the Complaint.




                                                                                                  5
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 6 of 8 PageID 58




                                                   VI.

       39.         Trans Union restates and incorporates its responses to paragraphs 1 – 38 above as

though fully stated herein.

                                                COUNT 3

       40.         Trans Union denies the allegations contained in paragraph 40 of the Complaint.

                                                COUNT 4

       41.         Trans Union denies the allegations contained in paragraph 41 of the Complaint.

       Trans Union denies the allegations contained in the demand for judgment paragraph under

Count 4 of the Complaint.

                                 VII.   DEMAND FOR JURY TRIAL

            Trans Union admits that Plaintiff demands a trial by jury.

                                               DEFENSES

       42.         At all relevant times, Trans Union maintained and followed reasonable procedures

to avoid violations of the FCRA and assure maximum possible accuracy of the information

concerning Plaintiff in preparing consumer reports related to Plaintiff.

       43.         Any alleged damages to Plaintiff, which Trans Union continues to deny, are the

result of the acts or omissions of Plaintiff or others, over whom Trans Union has no control and

for whom Trans Union has no responsibility.

       44.         Trans Union, in compliance with the FCRA, reasonably and completely

reinvestigated and verified, updated, or removed all information disputed by Plaintiff.

       45.         Trans Union at all times acted in compliance with the FCRA.

       46.         Trans Union has not published any false, inaccurate or defamatory information to

a third-party regarding Plaintiff and has not acted with negligence, malice, actual malice, or willful

intent to injure.

                                                                                                    6
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 7 of 8 PageID 59




       47.       Plaintiff failed to mitigate his alleged damages.

       48.       Plaintiff’s claims for exemplary or punitive damages and the FCRA damage model

violate the Due Process Clause of the Fourteenth Amendment and the laws of the State of Florida.

       49.       Trans Union affirmatively pleads that it is entitled to attorney’s fees in the event

that the Court determines that the Plaintiff has filed an unsuccessful pleading, motion, or other

paper in connection with this action under Section 1681n or 1681o of the FCRA in bad faith or for

purposes of harassment.

       50.       Any alleged damages to Plaintiff, which Trans Union continues to deny, were

caused in whole or in part by an intervening or superseding cause.

            WHEREFORE, PREMISES CONSIDERED, Defendant Trans Union LLC, respectfully

requests that this Honorable Court deny the relief requested in Plaintiff’s Complaint, dismiss the

action in its entirety, grant Trans Union its costs of suit and expenses incurred herein, including

reasonable attorneys’ fees, and for such other and further relief as the court deems just.

                                                Respectfully submitted,

                                                /s/ Charlotte Long
                                                Charlotte Long
                                                Florida Bar No. 0112517
                                                QUILLING, SELANDER, LOWNDS
                                                WINSLETT & MOSER, P.C.
                                                6900 N Dallas Parkway, Suite 800
                                                Plano, Texas 75024
                                                Telephone: (214) 560-5461
                                                Facsimile: (214) 871-2111
                                                clong@qslwm.com
                                                COUNSEL FOR TRANS UNION LLC




                                                                                                   7
4606795.1
 Case 6:20-cv-01433-PGB-GJK Document 9 Filed 10/09/20 Page 8 of 8 PageID 60




                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of October 2020, the foregoing document is being served

this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF participant:

 Tim Foote
 withoutrecourse@protonmail.com
 3208-C East Colonial Drive
 Unit 159
 Orlando, FL 32803
 (407) 633-9297
 Plaintiff Pro Se


                                                  /s/ Charlotte Long
                                                  Charlotte Long




                                                                                                      8
4606795.1
